14 F.3d 596NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Daniel Marion SCHROYER, Plaintiff Appellant,v.Mr. TIDWELL, B Unit Warden;  Mr. Clark, B Unit AssistantWarden;  P.A. Terrangi, C Unit Warden;  F. Kafka, C UnitGrievance Coordinator;  Sam Jones, Counselor;  W. Copland;Ms. Altman, C Unit Counselor, Defendants Appellees.
No. 93-7151.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 12, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.
Daniel Marion Schroyer, appellant pro se.
E.D.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant filed suit under 42 U.S.C. Sec. 1983 (1988).  The district court assessed a filing fee pursuant to  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and directed the Plaintiff to pay the fee or present an explanation of his inability to do so.  Appellant moved for recusal of the district court judge and filed a response which the district court construed as a motion to voluntarily dismiss his complaint.  Appellant now appeals the denial of his motion for recusal and the dismissal of his action.


2
Because Appellant failed to show a personal bias resulting from an extra-judicial source,  In re Beard, 811 F.2d 818, 827 (4th Cir.1987), we affirm the order denying his motion for recusal.  Also, finding no abuse of discretion in the assessment of the filing fee or in the dismissal of the action after Appellant stated that he would not submit the fee, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.